Exhibit 10.34


STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of February 11,
2010, and is entered into by and among each of the investors whose names are set
forth below (each individually, an “Investor” and collectively, the "Investors")
and NeoMagic Corporation, a Delaware corporation (the “Company”), with the
Company and each of the Investors hereinafter being referred to collectively as
the “Parties” and individually as a “Party.”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Act”),
the Company desires to issue and sell to each Investor, and each Investor
desires to purchase from the Company, common stock to be issued by the Company
as more fully described below in this Agreement, including the exhibits hereto;
 
WHEREAS, the Company and each  Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 505 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the  Act;
 
WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained herein, including payment by the Investors, in accordance with Exhibit
1, of an aggregate consideration of Three Hundred and Twenty Thousand Dollars
(U.S. $320,000), the Company shall issue and sell to Investors, and the
Investors shall purchase Six Million Four Hundred Thousand (6,400,000) Shares of
the Company’s common stock, par value $0.001 (the “Common Stock)


WHEREAS, the aggregate consideration payable by the Investors shall be based on
a purchase price of Five Cents ($.05) (the “Purchase Price”) for one share of
Common Stock, (the "Stock"); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement the
Parties may be executing and delivering other contemporaneous agreements
executed by the Parties, which together with this Agreement  shall be
collectively referred to as the “Transaction Documents”);
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto do hereby covenant, agree,
represent and warrant as follows:
 



--------------------------------------------------------------------------------


 
ARTICLE 1
PURCHASE AND SALE OF SECURITIES
 
1.1 Incorporation of Recitals.  The recitals to this Agreement set forth above
are hereby incorporated by reference into this Agreement. 


1.2 Purchase of Stock.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Investor agrees to purchase at the Closing
and the Company agrees to sell and issue to such Investor at the Closing the
Stock set forth opposite its name in Exhibit 1 hereto. 


1.3 Closing Date.  The closing (the “Closing”) of the purchase and sale of the
Common Stock shall take place at 11:00 a.m., Pacific Time on February 11, 2010,
subject to any required notification of satisfaction of the conditions to the
Closing set forth herein, or on such later date as is mutually agreed to by the
Company and the Investors (the “Closing Date”).  The Closing shall occur on the
Closing Date at the offices of the Company at 2372-A Qume Drive, San Jose,
California 95131(or such other place as is mutually agreed to by the Company and
the Investors).
 
1.4 Closing Deliveries. 


(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the “Company Deliverable”):
 
(i) irrevocable instructions addressed to the Company’s transfer agent
instructing it to issue a certificate or to make an appropriate book entry
evidencing the Shares, registered in the name of such Investor;
 
(b)  At the Closing, each Investor shall deliver or cause to be delivered to the
Company the consideration set forth below on the Investor's signature page, in
immediately available funds, by wire transfer to the following bank account:


NeoMagic Corporation
Checking account No. 4127386647
Wells Fargo Bank
121 Park Center Plaza,
San Jose, Ca 95113


Routing and Transit #ABA: 121000248
SWIFT: WFBIUS6S

 

 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF THE INVESTORS


Each of the Investors represents and warrants to the Company that, as of the
date hereof and as of the Closing:


2.1 Status of Investor.


(a)   Investor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Stock.
 
(b)   Investor is an “accredited investor” as defined in Rule 501(a) under the
Act.  Such Investor is not a registered broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the "1934 Act").   


(c)  Investor is acquiring the Stock as principal for its own account for
investment purposes only and not with a view to or with the intent of
distributing or reselling such Stock or any part thereof, without prejudice,
however, to such Investor’s right at all times  to sell or otherwise dispose of
all or any part of such Stock in compliance with the one year holding period set
forth in Rule 144 promulgated under the Act and in compliance with other
applicable federal and state securities laws.  Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Stock for any period of time.  Such
Investor is acquiring the Stock hereunder in the ordinary course of its
business.  Such Investor does not have any agreement or understanding, directly
or indirectly, with any person to distribute any of the Securities.
 
(d)  Investor has not directly or indirectly, nor has any person acting on
behalf of or pursuant to any understanding with such Investor, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales as defined in Rule 200 promulgated under Regulation SHO under
the 1934 Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers (“Short Sales”) involving the
Company’s securities) since the 30th day prior to the date of this Agreement. 
Such Investor covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.
 
 

--------------------------------------------------------------------------------


 
2.2 Access to Information.  Investor has been furnished with such materials and
has been given access to such information relating to the Company as it its
representative has requested and has been afforded the full opportunity to ask
questions regarding the Company and the Stock, all to the extent that the
Investor has found necessary to make an informed decision regarding the
Investor’s entering into this Agreement. In particular, Investor specifically
confirms that all of the Company's filings, including its Form10-K's, 10-Q and
8-K's for 2007 through the date hereof have been made available to the Investor
at www.sec.gov. Investor also confirms that it has been advised that the
proceeds of this offering are to be utilized as provided in Section 4.1 below.


2.3 Understanding of Risks Associated with the Acquisition of the Stock. 
Investor understands that an investment in the Stock is speculative and subject
to numerous risks, including but not limited to the risks set forth in the
Company’s filings with the U.S. Securities and Exchange Commission under the
heading “Risk Factors.” 


2.4 Understanding of Nature of Stock.  Investor understands that:
 
(a)  the Stock have not been registered by the Company under the Act or any
State Act (as defined below), and the Company does not intend to register the
Stock for sale under the Act or any State Act in reliance, among other things,
on the exemptions from registration available under Regulation D and under
Section 25102(f) of the California Corporate Securities Law of 1968, as amended.
 
(b)  the shares of Stock are “restricted securities” as that term is defined in
Rule 144 under the Act. 
 
(c) the certificates, if any, evidencing the Stock shall include provisions
substantially in the form of the legend set forth below, which Investor has
read, understands and agrees to be bound by:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES ACTS (THE “STATE ACTS”). NOR IS SUCH REGISTRATION CONTEMPLATED.  SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR THE STATE ACTS, EXCEPT UPON
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE BOARD OF
DIRECTORS OF THE COMPANY AND TO LEGAL COUNSEL FOR THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE BOARD OF DIRECTORS
AND SUCH COUNSEL SATISFACTORY EVIDENCE THAT ANY SUCH TRANSFER WILL NOT BE IN
VIOLATION OF THE ACT OR STATE ACTS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.
 
(d) the Company may, from time to time, make stop transfer notations in the
Company’s records to ensure compliance with the Act and any applicable State
Acts.
 
(e) Investor agrees, prior to any transfer of the Stock, to give written notice
to the Company expressing its desire to effect such transfer and describing
briefly the proposed transfer.  Upon receiving such notice, the Company shall
present copies thereof to counsel for the Company and the following provisions
shall apply:
 
(i)            If, in the opinion of such counsel, the proposed transfer of such
Stock may be effected without registration of such Stock under the Act and the
State Acts, the Company shall promptly thereafter notify the person desiring to
transfer such Stock, whereupon such person shall be entitled to transfer such
Stock, all in accordance with the terms of the notice delivered by such person
to the Company and upon such further terms and conditions as shall be required
by the Company to ensure compliance with the Act and the State Acts.
 
(ii)           If, in the opinion of such counsel, the proposed transfer of such
Stock may not be effected without registration of such Stock under the Act and
the State Acts, a copy of such opinion shall be promptly delivered to the person
who has proposed such transfer, and such proposed transfer shall not be made
unless such registration is then in effect.
 
2.5 Investment Intent.  Investor represents and warrants that:
 
(a)     Investor is acquiring the Stock for the Investor’s own account and not
on behalf of any other person.
 
(b)    Investor is the sole party in interest in this investment in the Stock
and is acquiring the Stock for investment and not for distribution or with the
intent of dividing Investor’s participation with others or of selling,
assigning, transferring or otherwise disposing of the Stock.
 
2.6 Further Assurances.  Investor will execute and deliver to the Company any
document, or do any other act or thing, which the Company may reasonably request
in connection with the acquisition or transfer of the Stock.
 

--------------------------------------------------------------------------------


 
2.7 Non-disclosure. Except as expressly permitted by its current non-disclosure
agreement with the Company, Investor has not distributed to any person any
written materials furnished to Investor by the Company. 


2.8 Ability to Bear Economic Risk.  Investor has adequate means of providing for
its current needs and possible future contingencies, and has no need, and
anticipates no need in the foreseeable future, to sell the Stock which it is
acquiring pursuant to this Agreement. Investor is able to bear the economic
risks related to the acquisition of the Stock and, consequently, without
limiting the generality of the foregoing, is able to hold the Stock for an
indefinite period of time and has sufficient net worth to sustain a loss of its
entire interest in the Company in the event such loss should occur.  Investor
has no need for liquidity with respect to the Stock being purchased hereunder.
 
2.9 Tax Matters.  Investor has reviewed with Investor’s own tax advisors the
federal, state, local and foreign tax consequences arising in connection with
the acquisition of the Stock (including any tax consequences that may result
under recently enacted tax legislation).  Investor is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents and understands that Investor (and not the Company) shall be
responsible for Investor’s own tax liability that may arise as a result of this
transaction.
 
2.10 Accuracy of Representations.  All of the representations and information
provided herein and any additional information that Investor has furnished to
the Company or its agents with respect to Investor’s financial position and
business experience is accurate and complete as of the date of this Agreement. 
If there should be any material adverse change in any such representation or
information prior to the Closing, Investor will immediately furnish accurate and
complete information concerning any such material change to the Company.
 
2.11 Piggyback Registration Rights.  If at any time following the Closing Date
the Company proposes to register any of the Stock under the Act (other than an
underwritten public offering or a registration on Form S-8 or S-4, or any
successor forms, relating to Common Stock issuable upon exercise of employee or
consultant stock options or otherwise in connection with any employee benefit or
similar plan of the Company or in connection with a direct or indirect
acquisition by the Company of another entity), whether or not for sale for its
own account, the Company shall each such time give prompt notice at least ten
(10) days prior to the anticipated filing date of the registration statement
relating to such registration to Investor, which notice shall offer Investor the
opportunity to include in such registration statement the number of shares of
Stock such Investor may request. Upon the request of Investor made within five
(5) days after the receipt of notice from the Company (which request shall
specify the number of shares of the  Stock intended to be registered by
Investor, , the Company shall use all reasonable efforts to effect the
registration under the Act of all Stock that the Company has been so requested
to register by the Investors, to the extent requisite to permit the disposition
of the Stock so to be registered, provided that if, at any time after giving
notice of its intention to register any Stock pursuant to this Section 2.11 and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register such Stock, the Company shall give notice to Investor and, thereupon,
shall be relieved of its obligation to register any Stock in connection with
such registration. The obligations under this Section 2.11 shall expire when all
of the shares of Stock are saleable by Investors pursuant to Rule 144 without
limitation as to volume.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


 The Company represents and warrants to each of the Investors that, as of the
date hereof and as of the Closing:


3.1 Issuance of Stock.  The issuance of the Stock has been duly authorized by
all necessary corporate action and, when paid for and issued in accordance with
the terms of the Transaction Documents, the Stock will be duly and validly
issued, free and clear of all liens and encumbrances of the Company.  Assuming
the accuracy of each of the representations and warranties set forth in Section
2 of this Agreement, the Company's offer and issuance of the Stock to the
Investors pursuant to this Agreement shall be exempt from registration under the
Act.


3.2 No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby)will not (i) result in a violation of any certificate of
incorporation, certificate of designation or bylaws or any other constituent
document of the Company, or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party, or (iii) result in a violation of any federal
or state law, rule, regulation, order, judgment or decree (including securities
laws applicable to the Company) by which any property or asset of the Company is
bound or affected.


3.3 Consents.  The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms thereof, except for (a) the filing with the SEC of (i) a Form D with
respect to the transactions contemplated hereby and (ii) any registration
statements in accordance with Section 2.11 and (b) the filing with the
California Department of Corporations of a Notice pursuant to Section 25102(f)
of the California Corporate Securities Act of 1968, as amended.



--------------------------------------------------------------------------------


 
3.4 No General Solicitation.  Neither the Company, nor any of its Affiliates( as
defined below), nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Stock.


3.5 Delisting from NASDAQ; No Integrated Offering.  The Company has been
delisted from NASDAQ. In addition, none of the Company any of their Affiliates,
and any person acting on their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the issuance of any of
the Stock under the Act, whether through integration with prior offerings or
otherwise.  Neither the Company, its Affiliates and any person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Stock under the Act or
cause the offering of the Stock to be integrated with other offerings.


3.6 SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents").  True, correct and complete copies of the SEC Documents
have been made available to the Investors through the EDGAR system.  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
3.7 Foreign Corrupt Practices.  Since January 1, 2007, neither the Company nor
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated  any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
3.8 Sarbanes-Oxley Act.  The Company is currently exempt from most of
requirements of the Sarbanes-Oxley Act of 2002.
 
              3.9 Employee Relations The Company is in compliance with all
federal, state and local laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failures to be in compliance would not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect (as
defined in Section 3.12 below).


3.10 Intellectual Property Rights


(a)  The Company owns or possesses adequate rights or licenses to use all
trademarks, trade names, service marks and all applications and registrations
therefor, patents, patent rights, copyrights, original works of authorship
(including computer software) and all applications and registrations therefor,
inventions, trade secrets and other intellectual property rights
("Intellectual Property Rights") necessary to conduct their respective
businesses as now conducted.
 
(b)  The Company does not have any knowledge of any infringement by the Company
of Intellectual Property Rights of others.  No claim, action or proceeding has
been brought, or to the knowledge of the Company, has been threatened, by or
against the Company regarding the infringement, misappropriation or other
violation of any Intellectual Property Rights, other than any claim, action or
proceeding which has since been resolved.  The Company is not aware of any
existing facts which are likely to give rise to any infringement of Intellectual
Property Rights of others or infringement claims, actions or proceedings.  The
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of its material Intellectual Property Rights.


3.11 Internal Accounting and Disclosure Controls. Subject to the disclosures
contained in the SEC Documents, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. Subject to the disclosures contained in the SEC
Documents , the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the 1934 Act) that are designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is accumulated and communicated to the Company's
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate.



--------------------------------------------------------------------------------


 
3.12 Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Stock, (ii), sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Stock or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other stock of the Company.


3.13 Material Adverse Effect. As used herein the term, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company, taken
as a whole, or on the transactions contemplated hereby or in the other
Transaction Documents, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents.
 
ARTICLE 4
COMPANY COVENANTS
 
4.1 Use of Proceeds.  The Company will use the proceeds from the sale of the
Stock for general corporate purposes, including general and administrative
expenses and payment of outstanding liabilities, and not for the redemption or
repurchase of any of its equity securities.


4.2 Disclosure of Transactions and Other Material Information.  On or before the
fourth business day following the Closing Date, the Company shall issue a press
release and file a Current Report on Form 8-K, in compliance with applicable SEC
regulations.


ARTICLE 5
INDEMNIFICATION
 
The Investors recognizes that the Company’s entering into this Agreement will be
based to a material extent upon the Investors' representations and warranties
set forth herein and Investors agree to indemnify and hold harmless the Company
and its officers, directors, counsel, employees and other agents from and
against any and all loss, damages, liabilities or expenses including reasonable
attorneys’ fees which any such person may incur by reason of or in connection
with any misrepresentation made by Investors in this Agreement or otherwise, any
breach by Investors of their agreements with the Company or any sale or
distribution of any Stock by Investors in violation of the Act or State Acts. 
All representations and warranties of Investors contained in this Agreement
shall survive this Agreement.
 
      ARTICLE 6
MISCELLANEOUS PROVISIONS
 
6.1 Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience of reference only and shall in no way be deemed to
define, limit, or alter any provision of this Agreement.
 
6.2 Entire Agreement; Amendment.  This Agreement, together with any previously
executed non-disclosure agreements applicable to this transaction being entered
into at the Closing set forth the entire agreement and understanding of the
Parties and shall supersede all prior agreements and understandings.  No
amendment of the Agreement shall be made without the express written consent of
the Parties.
 
6.3 Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect any other provision hereof, and all
other provisions hereof shall continue to be enforceable to the maximum extent
permitted by law.
 
6.4 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflicts of laws.
 
6.5 Notices.  All notices, requests, demands, consents, and other communications
hereunder shall be transmitted in writing and shall be deemed to have been duly
given when hand-delivered or sent by certified mail, postage prepaid, with
return receipt requested, addressed to the Parties as follows:
 
 

--------------------------------------------------------------------------------


 
 To the Company:


2372-A Qume Drive, San Jose, California 95131
Attention: President and Interim Chief Executive Officer; and


 To each Investor:


As set forth on Exhibit 1


 Any Party may change its address for purposes of this Section by giving notice
as provided herein.


6.6 Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when all counterparts have been signed by each Party and
delivered to the other Parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties hereto as of the date first above written.
 

NEOMAGIC CORPORATION     By:   Syed Zaidi, President and Interim Chief Executive
Officer  